DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 8/20/2021, which has been entered and made of record.  Claims 21, 26-27, 29-31, 37 are amended.  Claims 1-20 were cancelled. No new claims are added.  Claims 21-40 are pending in the application. 
Objection to claim 26 is withdrawn in view of amendment made to this claim.
Terminal disclaimer to obviate the pending double patenting rejections has been accepted and approved by the Office.

Allowable Subject Matter
 	Claims 21-40 (renumbered as 1-20) are allowed.

 	The following is the examiner’s statement of reasons for allowance:

	Regarding claim 21, none of the prior arts of record alone or in a reasonable combination found disclosing that,
 	no two stripes of the plurality of stripes span the same group of storage devices, and the accelerator is configured to read data, from any of the plurality of stripes, into the accelerator memory, while bypassing the OS and the CPU memory.

	Method claim 31 is also considered allowable for having similar allowable subject matter as claim 21 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NURUN N FLORA/Primary Examiner, Art Unit 2619